Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 7/19/2021, with respect to antecedent basis for the term “lug bosses” have been fully considered and are persuasive.  The claim objections of antecedent basis for claims 6 and 9 have been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9-10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The limitation “a motor shell is cooperatively disposed at a bottom of the motor front-end cover; a radially arranged installation hole is formed on the motor front-end cover; a rim enclosing a half of the installation hole is disposed on periphery of the installation hole; an installation coupling through hole is formed on a sidewall of the motor shell; a flange surrounding the installation coupling through hole is disposed on an inner wall of the sidewall of the motor shell; the rim is provided with an opening for moving in and out the flange; when the motor shell and the motor front-end cover are installed together, the flange moves in from the opening, and is then limited by the rim; and a fastener penetrates through the installation coupling through hole and the installation hole to fixedly connect the motor front-end cover to the motor shell” in combination disclosed are neither anticipated nor obvious over the prior art in the record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832